DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Objections
Claims 12-20 are objected to because of the following informalities:  Claims 12-20 are depending on claim 1, however, they seem like they should be depending on claim 11 (the system claim). Examiner considers that there is a typographical error and appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claims 1 and 11 recite “analyzing, by the interface engine using machine learning an artificial intelligence, the data for accuracy, consistency, or error within or across the one or more completed cases”. These claims are indefinite, since “machine learning an artificial intelligence” does not have any meaning. As recited in the current specification, it should be “a machine learning algorithm” or an “an artificial intelligence algorithm”. The terms “machine learning” (learning method) is known as a part of “artificial intelligence” (intelligence demonstrated by machines) (see Wikipedia definition at: https://en.wikipedia.org/wiki/Machine_learning).
Claims 2-10 and 12--20 inherit the deficiencies of claims 1 and 11 through dependency and are therefore also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-10 are drawn to a method which is within the four statutory categories (i.e. process).  Claims 11-20 are drawn to a system which is within the four statutory categories (i.e. machine).  
Step 2A, Prong 1:
Claims and 11 recite “aggregating, by the interface engine, data from one or more completed cases, the data comprising location information and registration information, the one or more completed cases comprising at least one ear, nose, and throat navigation and registration procedure; analyzing, by the interface engine using machine learning an artificial intelligence, the data for accuracy, consistency, or error within or across the one or more completed cases; and generating, by the interface engine, one or more grades based on the analysis of the data.”. 
The limitations of “aggregating data from one or more completed cases, analyzing the data for accuracy, consistency, or error within or across the one or more completed cases and generating one or more grades based on the analysis of the data” correspond to an abstract idea of certain methods of organizing human activity based on managing personal behavior and interactions between people regarding analyzing the data of one or more completed cases and generating grades based on the analysis. 
This is a method of managing interactions between people, such as a user following rules and instructions. The mere nominal recitation of a generic processor does not take the claim out of the methods of organizing human interactions grouping.
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.
Claims 2-10 and 12-20 are ultimately dependent from Claims 1, 11 and include all the limitations of Claims 1 and 11. Therefore, claims 2-10 and 12-20 recite the same abstract idea. Claims 2-10 and 12-20 describe further limitations analyzing data. These are all just further describing the abstract idea recited in claims 1 and 11, without adding significantly more.  
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, claims recite the additional elements of “machine learning and/or artificial intelligence (algorithm)”, “one or more processors” “a memory”, “interface engine”, “using interface engine to aggregate, analyze and generate data” and “using interface engine and machine learning an artificial intelligence to analyze the data for accuracy, consistency and error”. 
These additional elements correspond to hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
The processor in claim steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of analyzing and grading data based on an algorithm) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The current specification recites “…According to an embodiment, the console 160 includes the one or more processors 161 (any computing hardware) and the memory 162 (any non- transitory tangible media), where the one or more processors 161 execute computer instructions with respect the interface engine 101 and the memory 162 stores these instructions for execution by the one or more processors 161. For instance, the console 160 can be configured to receive and process the biometric data and determine if a given tissue area conducts electricity…” in par. 32. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Claims 1 and 11 also recite other additional limitations beyond abstract idea, including functions such as aggregating data (from a database), generating/presenting data, are insignificant extra-solution activities (see MPEP 2106.05 (g)), which do not provide a practical application for the abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform aggregating, analyzing and generating data steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The algorithm (machine learning and/or artificial intelligence) to perform the analyzing step described in the current specification as:
“At block 525 of the method 501, the neural network 500 encodes the inputs 512 and 514 utilizing any portion of the navigation, registration, and additional information to produce a latent representation or data coding. The latent representation includes one or more intermediary data representations derived from the plurality of inputs. According to one or more embodiments, the latent representation is generated by an element-wise activation function (e.g., a sigmoid function or a rectified linear unit) of the interface engine 101 of FIG. 1. As shown in FIG. 5, the inputs 512 and 514 are provided to a hidden layer 530 depicted as including nodes 532, 534, 536, and 538. The neural network 500 performs the processing via the hidden layer 530 of the nodes 532, 534, 536, and 538 to exhibit complex global behavior, determined by the connections between the processing elements and element parameters. Thus, the transition between layers 510 and 530 can be considered an encoder stage that takes the inputs 512 and 514 and transfers it to a deep neural network (within layer 530) to learn some smaller representation of the input (e.g., a resulting the latent representation).” in par. 79.
Therefore, analyzing the data using the machine learning algorithm amounts to no more than mere instructions to apply the exception using a generic computer component.
As discussed above, the additional element of aggregating data and generate an outcome on a user device (such as an ENT navigation system) amounts to insignificant extra-solution activity. It is also determined to be well-understood, routine and conventional activity in the field (see MPEP 2106.05(d)).
Therefore, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruce (US 2019/0307335 A1).
As per claim 1, Bruce discloses a method implemented by an interface engine stored as processor executable code on a memory coupled to one or more processors, the processor executable code being executed by the one or more processors, the method comprising: 
aggregating, by the interface engine, data from one or more completed cases, the data comprising location information and registration information, the one or more completed cases comprising at least one ear, nose, and throat navigation and registration procedure (Bruce teaches “…a Medical Analysis and Diagnostic System (MAADS)…(par. 29)… MAADS includes at least one trained classifier/diagnostic engine/arbitrator component. This trained classifier/diagnostic engine/arbitrator component may consist of expert systems, state machines, classifiers, regressors, neural networks or other methodologies… This evaluation process utilizes large volumes of previously examined and validated samples of each multimedia data type representing examples of every known illness, malady, disease, infection, condition or trauma associated with that multimedia data type, as well as normal conditions for those multimedia data types. The process of developing and validating the factors used in creating accurate and precise diagnostic templates is an offline, automated process that is very computational intensive, but the result of this offline process is a set of decision trees or other machine learning models that are very fast to use when generating elements for online diagnostic templates….” in col. 30); 
analyzing, by the interface engine using machine learning an artificial intelligence, the data for accuracy, consistency, or error within or across the one or more completed cases (Bruce; par. 29-30); and 
generating, by the interface engine, one or more grades based on the analysis of the data (Bruce teaches “…One or more classifier components may be incorporated that evaluate each patient body characteristic, create multimedia representations and produce corresponding results along with confidence factors for each multimedia representation. All of the resulting multimedia representations, their associated characteristics and confidence factors are then fed into one or more trained diagnostic engines for use in generating diagnostic templates. A secondary classifier component may be incorporated that may be utilized to compare current subject patient data samples with the subject patient's own historical data samples from prior diagnostic or examination sessions on the subject patient and evaluate each sample from each data type and produce corresponding results along with confidence factors for each data type…” in col. 30).

As per claim 2, Bruce discloses the method of claim 1, wherein the one or more completed cases comprises one or more of medical treatments, surgical plans, surgical procedures, and medicals diagnoses (Bruce; par. 30).

As per claim 3, Bruce discloses the method of claim 1, wherein the navigation information comprises x-y-z coordinate information with respect to an anatomical structure (Bruce; par. 31).

As per claim 4, Bruce discloses the method of claim 3, wherein the anatomical structure comprises an interior of a nose (Bruce; par. 30, 38).

As per claim 5, Bruce discloses the method of claim 1, wherein the registration information comprises one or more of surgical measurements, biometric data, user data, historical data, and diagnosis data associated with the at least one ear, nose, and throat navigation and registration procedure (Bruce; par. 30).

As per claim 6, Bruce discloses the method of claim 1, wherein the one or more grades rank or score an instance of the location information or the registration information (Bruce teaches “…The diagnosing comprises identifying potential matches with corresponding confidence factors in accordance with defined medical standards and using one or more trained diagnostic engines with diagnostic templates for a set of known illnesses, maladies, diseases, infections, conditions or traumas along with their associated data, signs and symptoms…” in abstract and par. 30).

As per claim 7, Bruce discloses the method of claim 1, wherein the one or more grades rank or score the at least one ear, nose, and throat navigation and registration procedure (Bruce; par. 30).

As per claim 8, Bruce discloses the method of claim 1, wherein the one or more grades identify how well navigation and registration went for each completed case with respect to corresponding outcomes and whether if a correlation exists between the one or more completed cases (Bruce; par. 11, 30).

As per claim 9, Bruce discloses the method of claim 1, wherein the interface engine receives additional data from an initiation of associated with the at least one ear, nose, and throat navigation and registration procedure (Bruce teaches “…a Medical Analysis and Diagnostic System (MAADS)…(par. 29)… to gather patient information…imaging and/or video of eyes, ears, nose and throat…to collect data to be transmitted to and processed by the mobile system…” (par. 30)).

As per claim 10, Bruce discloses the method of claim 1, wherein the interface engine presents the one or more grades during a current procedure in view of the one or more completed cases (Bruce; par. 11, 30).

As per claims 11-20, they are system claims which repeat the same limitations of claims 1-10, the corresponding method claims, as a collection of elements as opposed to a series of process steps.  Since the teachings of Bruce disclose the underlying process steps that constitute the methods of claims 1-20, it is respectfully submitted that they provide the underlying structural elements that perform the steps as well.  As such, the limitations of claims 11-20 are rejected for the same reasons given above for claims 1-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626